Citation Nr: 0622929	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to November 
1967.
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision that denied service 
connection for PTSD.

In January 2005, the Board remanded the veteran's case for 
additional evidentiary development.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2. The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty in the Army that 
included service in the Republic of Vietnam.

3. No event or incident identified by the veteran to be a 
stressor that happened during service is able to be 
independently verified from the existing record.

4. A diagnosis of PTSD due to a verifiable traumatic event or 
any stressor during the veteran's period of active service is 
not sustainable.

5. The veteran is not shown to have an innocently acquired 
psychiatric disorder due to any event or incident of his 
active service.



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD or other innocently acquired psychiatric disability due 
to disease or injury that was incurred in or aggravated by 
his active service; nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence. VA has promulgated 
regulations implementing the VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the claim of service connection for PTSD, the 
Board notes that the RO issued letters dated in June 2001 and 
February 2005 that informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining. 
VA also identified which evidence it was responsible for 
obtaining.

Also, in the December 2002 Statement of the Case (SOC), the 
veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. § 
3.159, as well as the regulations regarding PTSD claims under 
38 C.F.R. § 3.304(f).

The Board notes that in July 2001, the RO received a stressor 
verification response letter from the United States Armed 
Services Center for Research of Unit Records (CRUR) (now 
renamed the United States Joint Services Records Research 
Center (JSRRC)).  

However, the Board remanded the veteran's case in January 
2005 for further development of information relative to his 
claimed stressors.  

In response to the Board's January 2005 development request 
and remand, the RO issued a letter dated in February 2005 
requesting the veteran to provide further information 
regarding his PTSD in order to verify the veteran's claimed 
stressors.  
In April 2005, the RO received a stressor statement from the 
veteran. 

Further, the RO requested records from the Social Security 
Administration (SSA) to obtain evidence pertinent to his 
disability award.  The veteran's claims file contains records 
pertaining to the SSA disability award.

The Board notes that in a signed statement dated in March 
2003, the veteran indicated that he no longer wanted a 
hearing.  Also, in the August 2004 statement in lieu of a VA 
Form 646, the veteran's representative indicated that there 
was no additional argument to submit on the veteran's behalf.  

As such, VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the veteran was accorded a VA examination that was 
completed in November 2005.  The claims file contains the 
veteran's service medical and personnel records, and the 
Board finds that there are no outstanding records requiring 
further development of the claim.

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). The Board will proceed to decide the veteran's claim 
on the merits.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  

In a letter dated in May 2006, the RO provided additional 
information about the assignment of disability ratings and 
effective date elements required under Dingess.  

Analysis

The issue before the Board involves a claim of service 
connection for PTSD.

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).

The Board acknowledges that a careful review of the claims 
file shows that it includes diagnoses of PTSD.  However, the 
claim has been denied by the RO because there is no evidence 
to verify the veteran's claimed in-service stressors.

The veteran's reports of medical examination in June 1963 
(induction), October 1964, and August 1967 (separation) are 
negative for any clinical psychiatric findings.  Similarly, 
the veteran indicated that he was in good health and that had 
no depression or nervous trouble on reports of medical 
history in June 1963, October 1964, and August 1967.  

The service records show that the veteran performed honorable 
active service during the period of June 20, 1963 to November 
9, 1967 in the Army.  The veteran's service personnel records 
reflect service in the Republic of Vietnam from January 1966 
to January 1967.  His primary duties were reported as wheeled 
vehicle mechanic.

Further review of the record shows that the veteran filed his 
claim in July 2000, following treatment from at the 
Charleston VA Medical Center (VAMC).

The VA medical records dated from November 1999 to July 2001 
reflect treatment related to PTSD and prostate cancer.  Other 
psychiatric diagnoses include major depressive reaction and 
acute PTSD.  Generally, the veteran's PTSD symptoms include 
having nightmares, flashbacks, intrusive thoughts of the war, 
panic attacks, and dissociative behavior.  

The veteran's reported military stressors include general 
statements of driving trucks on convoy in combat areas, 
loading body bags for transfer to the morgue, daily ambushes 
and enemy attacks, and witnessing soldiers being wounded and 
killed in action.  He reported witnessing women and children 
killed during attacks.  He recalled finding a baby stuck 
under the wheel bed of his truck.  He reported being fired 
upon but not being hit during enemy attacks.  

The veteran reported being shot in the right leg with shell 
fragments wounds sustained in the left leg.  He claimed being 
awarded the Purple Heart while he was hospitalized in-
service; however, he has never actually received this medal.  

The Board notes that the veteran's service medical records 
are entirely negative for any evidence of any gunshot wound 
to the right leg or fragment wound to the left.  
Non-military stressors include memories of witnessing his 
father's suicide by self-inflicted gunshot wound when the 
veteran was age 4.  

Medical records from the Social Security Administration (SSA) 
reflect the veteran's diagnosed PTSD.  Noted in the medical 
records are histories of "allegation of PTSD" with a single 
episode of major depression.  During that period, the veteran 
lost 42-pounds and reported concentration difficulties.  The 
veteran also suffered a cerebrovascular accident in October 
1999 with ongoing complaints of right-side weakness and 
hypertension.  

In a June 2000 SSA disability examination report, it was 
noted that the veteran's stressors involved military 
nightmares and flashbacks from Vietnam, specifically seeing 
people die and having a friend commit suicide.  He reported 
that prior to 1999, he had no problems from these memories 
but that he started hallucinating about his father, whose 
suicide he witnessed at age 4.  Other stressors included 
house fires, stroke, financial problems, and the death of his 
son-in-law from a motor vehicle accident.  It was noted that 
the veteran lost 42-pounds in a 9-month period due to his 
single episode of major depression.  

The SSA examiner's Axis I diagnosis was that of severe PTSD 
and major depression, single episode.  No Axis II diagnosis 
was provided.  The examiner noted the veteran's severe PTSD 
was of the late onset variety.  The veteran was noted to be 
depressed.  The SSA examiner opined that the veteran was 
unable to work due to poor concentration and right-sided 
weakness from a stroke.  

In a July 2001 letter from JSRRC, it was noted that the 
veteran's claimed stressor of the suicide death of a fellow 
serviceman was not listed among the deceased during the 
veteran's tour of duty in Vietnam.  The Board notes that the 
veteran's service personnel records reflect that the veteran 
was assigned to the 82nd Transportation Company (82nd Trans 
Co) from January 20, 1966 until he was reassigned to serve in 
Vietnam from July 16, 1966 to January 11, 1967, with the US 
Marine Maintenance Activity.  He was returned to CONUS on 
January 11, 1967.

JSRRC enclosed extracts from Operational Reports-Lessons 
Learned from the US Army Depot in Cam Ranh Bay.  Those 
reports indicate that for the period from February 1966 to 
July 1966, the 82nd Trans Co was headquartered in Cam Ranh 
Bay, prior to the veteran's arrival in Vietnam.  After June 
1966, the 82nd Trans Co was deactivated and was established 
as the US Marine Maintenance Activity with no intervening 
headquarters.  

In the July 2001 letter, JSRRC instructed VA to request 
morning reports for the veteran's unit from the National 
Personnel Record Center (NPRC).  Consequently, the Board 
notes that VA attempted to obtain morning reports for the 
veteran's unit, 82nd Transportation Company (82nd Trans Co.).  

In a VA request for information printed in August 2002, a 
response from NPRC indicated that "morning reports for the 
82nd Trans Co. stopped on July 16, 1966."  In this regard, 
the veteran's Vietnam service was with the US Marine 
Maintenance Activity, not the 82nd Trans Co., and he did not 
arrive in Vietnam until July 1966.  As such, the research 
from NPRC and JSRRC do not verify the veteran's claimed 
stressor of the death of a fellow serviceman by suicide 
during his period of active duty service in Vietnam. 
 
In November 2005, the veteran underwent VA PTSD examination.  
Based on a review of the veteran's claims file, the examiner 
diagnosed the veteran with severe, PTSD.  The VA examiner 
also noted that "although absolute proof in the records was 
not found with respect to injury and exposure to combat 
situations, it was this evaluator's conviction that, given 
the overwhelming evidence extant, this individual suffers 
from PTSD."  

He reported being one of 12 children and that he grew up in 
poverty.  He enlisted in the military and served as a wheeled 
vehicle mechanic in Vietnam.  The veteran married after his 
discharge from the military has two biological children.  In 
1999, the veteran stopped working and began having flashbacks 
and "visions" of Vietnam.  The veteran reported being 
injured in the legs from shrapnel wounds sustained on an 
ambush attack in Vietnam.  The VA examiner acknowledged the 
presence of scars of the left knee and "fatty part of the 
leg" but could not state with certainty that the scar was 
due to hostile fire.  

The VA examiner noted that the veteran would not be specific 
as to his military stressors because it upset him to offer 
details.  The veteran stated that while he was not on the 
front lines of combat, he was surrounded by the enemy and 
experienced constant exposed to mortars, and recoilless 
rockets.  

After extensive development of the veteran's PTSD claim, the 
Board must find that service connection for PTSD is not 
warranted given the facts of this case.

In this case, the Board notes that the veteran has been 
diagnosed with PTSD based on VA psychiatric treatment records 
and VA doctors.  His claimed stressors included general 
statements of war and witnessing an unverified death by 
suicide of another serviceman.  Therefore, the veteran's 
assertion that his PTSD is due to observing atrocities in 
Vietnam is without merit.  See Samuels v. West, 11 Vet. App. 
433 (1998).  Since there is no evidence that the veteran was 
engaged in combat with the enemy in service, credible 
supporting evidence is required to establish that his claimed 
stressor occurred.  However, the Board is not able to 
independently verify his claimed stressors.

Further, while the November 2005 VA examiner diagnosed the 
veteran with PTSD, it was acknowledged that there was no 
evidence in the records of the veteran's claimed in-service 
injuries from shrapnel wounds or exposure to combat 
situations.  

The Board acknowledges that additional verifying evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

As noted previously, the veteran was properly advised as to 
what evidence was necessary to establish a claim.  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.

The veteran has submitted no information that is not 
duplicative of information that the RO has previously 
considered in requesting verification of the claimed 
stressors. Therefore, it would appear that no useful purpose 
would be served by further delaying appellate review for any 
additional records searches.

After reviewing the claims file, the Board must conclude that 
the record does not provide evidence corroborating the 
veteran's claimed stressor.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  While a diagnosis of PTSD has been reported in the 
present case, applicable law provides that a diagnosis of 
PTSD must be based on a verified stressor.

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

In addition, there is no competent evidence of record linking 
any current innocently acquired psychiatric disability to any 
event or incident of the veteran's service.

In sum, as the evidence does not show that the claimed 
stressor is verified, there is no basis for finding that 
service connection for PTSD is warranted.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


